Case 1:08-cr-00039-SEB-KPF Document 133 Filed 07/27/21 Page 1 of 7 PageID #: 1097




                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA



   UNITED STATES OF AMERICA                                Case No. 1:08-cr-39-SEB-KPF-01


   v.

   DARRYL TAYLOR                                           (COMPASSIONATE RELEASE)




         Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

  in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided

  in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,


  IT IS ORDERED that the motion is:


  ☒ DENIED.


  ☐ DENIED WITHOUT PREJUDICE.


  ☐ OTHER:


  ☒ FACTORS CONSIDERED: See attached opinion.
Case 1:08-cr-00039-SEB-KPF Document 133 Filed 07/27/21 Page 2 of 7 PageID #: 1098




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                            )
                                                       )
                                Plaintiff,             )
                                                       )
                           v.                          )        No. 1:08-cr-00039-SEB-KPF
                                                       )
  DARRYL TAYLOR,                                       ) -01
                                                       )
                                Defendant.             )

                                               ORDER

         Defendant Darryl Taylor has filed a motion seeking compassionate release under § 603 of

  the First Step Act of 2018, which is codified at 18 U.S.C. § 3582(c)(1)(A). Dkt. 98. Mr. Taylor

  seeks immediate release from incarceration. Dkt. 104. For the reasons explained below, his motion

  is denied.

  I.     Background

         In 2009, Mr. Taylor was sentenced to a total of 444 months in prison and 3 years of

  supervised release after a jury found him guilty of two counts of armed robbery affecting interstate

  commerce, in violation of 18 U.S.C. § 1951(a); and two counts of brandishing a firearm during

  and in relation to a crime of violence, in violation of 18 U.S.C. § 924(c). Dkt. 63. The sentence

  consisted of concurrent 24-month sentences for the two armed robbery counts, a consecutive 120-

  month sentence for the first § 924 count, and a consecutive 300-month sentence for the second

  § 924 count. Id. Under the law as it existed at the time, the first § 924 count carried a mandatory

  minimum sentence of 84 months and the second § 924 count carried a mandatory minimum

  sentence of 300 months, to be served consecutively to the sentence for the first count. See 18




                                                   2
Case 1:08-cr-00039-SEB-KPF Document 133 Filed 07/27/21 Page 3 of 7 PageID #: 1099




  U.S.C. § 924(c)(1) (effective Oct. 6, 2006 to Dec. 20, 2018). Thus, the lowest sentence the Court

  could have imposed was 384 months (or 32 years).

            Mr. Taylor is currently 35 years old. He has been incarcerated for more than 13 years and

  is currently housed at FCI Terre Haute in Terre Haute, Indiana. The BOP lists his anticipated

  release      date,    with    good-conduct     time     included,    as    October     18,    2040.

  https://www.bop.gov/inmateloc/ (last visited July 20, 2021).

            Mr. Taylor filed a pro se motion requesting compassionate release under § 3582(c)(1)(A).

  Dkt. 98. The Court appointed counsel to represent Mr. Taylor, dkt. 99, and appointed counsel filed

  a supporting memorandum on Mr. Taylor's behalf, dkt. 104. Thereafter, multiple additional

  attorneys appeared on Mr. Taylor's behalf, and appointed counsel withdrew. The United States

  responded, dkt. 118, and Mr. Taylor replied, dkt. 126. Mr. Taylor also filed 4 notices of

  supplemental authority. Dkts. 129, 130, 131, 132. Thus, his motion is ripe for review.

  II.       Legal Standard

            The general rule is that sentences imposed in federal criminal cases are final and may not

  be modified. 18 U.S.C. § 3582(c). Under one exception to this rule, the court may "reduce a prison

  sentence if, 'after considering the factors set forth in section 3553(a) to the extent that they are

  applicable,' it finds 'extraordinary and compelling reasons warrant[ing] such a reduction.' 18

  U.S.C. § 3582(c)(1)(A)." United States v. Sanders, 992 F.3d 583, 587 (7th Cir. 2021) (quoting 18

  U.S.C. § 3582(c)(1)(A)). The Seventh Circuit has held that a court has broad discretion in

  determining what constitutes "extraordinary and compelling reasons" under the statute. United

  States v. Gunn, 980 F.3d 1178, 1180–81 (7th Cir. 2020). "The movant bears the burden of

  establishing 'extraordinary and compelling reasons' that warrant a sentence reduction." United

  States v. Newton, 996 F.3d 485, 488 (7th Cir. 2021).



                                                    3
Case 1:08-cr-00039-SEB-KPF Document 133 Filed 07/27/21 Page 4 of 7 PageID #: 1100




  III.   Discussion

         Mr. Taylor argues that he has established extraordinary and compelling reasons for release

  because he would likely receive a much shorter sentence if sentenced today. Dkt. 104. He contends

  that the Court should also consider the length of his sentence, his young age at the time of

  sentencing, and his demonstrated rehabilitative and vocational efforts in determining whether to

  grant him compassionate release. Id. He also argues that he would not be a danger to the

  community if released and that the sentencing factors in § 3553(a) favor his release. Id. In

  response, the United States argues that Mr. Taylor has not shown extraordinary and compelling

  reasons warranting relief, that he would be a danger to the community if released, and that the

  sentencing factors in § 3553(a) do not favor release, emphasizing that Mr. Taylor committed

  multiple armed robberies. Dkt. 118.

         As explained below, Mr. Taylor has not presented an extraordinary and compelling reason

  warranting relief under § 3582(c)(1)(A). Thus, his motion must be denied.

         A.     Change to Mandatory Minimum Sentence and Length of Sentence

         Mr. Taylor argues that he has presented extraordinary and compelling reasons warranting

  relief under § 3582(c)(1)(A) because he received an extraordinarily long sentence, as evidenced

  by the fact that he would face a shorter mandatory minimum sentence if sentenced today.

  Specifically, § 403 of the First Step Act of 2018 amended § 924(c). First Step Act of 2018, §

  403(a), 132 Stat. 5194, 5222; see 28 U.S.C. § 924(c)(1)(C) (effective Dec. 21, 2018). Under the

  amended statute, if Mr. Taylor were sentenced today, he would not face a mandatory 384-month

  sentence. Instead, he would face only a mandatory 168-month sentence— representing mandatory,

  consecutive 84-month sentences for his two § 924(c) convictions. Id. He argues that the disparity




                                                 4
Case 1:08-cr-00039-SEB-KPF Document 133 Filed 07/27/21 Page 5 of 7 PageID #: 1101




  between the sentence he received and the sentence he would likely receive if sentenced today is

  an extraordinary and compelling reason warranting relief.

         The U.S. Court of Appeals for the Seventh Circuit has recently rejected this argument. In

  United States v. Thacker, __ F.4th __, No. 20-2943, 2021 WL 2979530, at *1, 3–4 (7th Cir. July

  15, 2021), the court held that "the amendment [to § 924(c)], whether considered alone or in

  connection with other facts and circumstances, cannot constitute an 'extraordinary and compelling'

  reason to authorize a sentencing reduction" because Congress explicitly decline to make the change

  retroactive. In so holding, it explained that § 3582(c)(1)(A) gives sentencing courts broad

  discretion in deciding what constitutes extraordinary and compelling reasons warranting relief, but

  concluded that this discretion "cannot be used to effect a sentencing reduction at odds with

  Congress's express determination embodied in § 403(b) of the First Step Act that the amendment

  to § 924(c)'s sentencing structure apply only prospectively." Id. at *3. It also specifically stated

  that rationales suggesting that "the prescribed sentence is too long" cannot supply an extraordinary

  and compelling reason to reduce a lawful sentence. Id. at *4.

         The holding and rationale of Thacker forecloses Mr. Taylor's arguments that the length of

  his sentence and the fact that he would likely receive a shorter sentence if sentenced today are

  extraordinary and compelling reasons warranting relief under § 3582(c)(1)(A). Thus, the Court

  does not consider those arguments in deciding whether Mr. Taylor has shown an extraordinary and

  compelling reason warranting a sentence reduction. See id. at *6 ("At step one, the prisoner must

  identify an 'extraordinary and compelling' reason warranting a sentence reduction, but that reason

  cannot include, whether alone or in combination with other factors, consideration of the First Step

  Act's amendment to § 924(c).").




                                                   5
Case 1:08-cr-00039-SEB-KPF Document 133 Filed 07/27/21 Page 6 of 7 PageID #: 1102




         B.      Other Factors

         Without his arguments about the length of his sentence, Mr. Taylor is left only with an

  argument that his young age at the time of sentencing (23 years old) and his demonstrated

  rehabilitation (as evidenced by his good conduct and educational and vocational efforts) constitute

  extraordinary and compelling reasons warranting relief. The Court recognizes that Mr. Taylor has

  pursued many educational and treatment opportunities and has maintained clear conduct for more

  than 3 years. See dkt. 104-1 at 7–10. The Court applauds Mr. Taylor for his good conduct and his

  efforts at rehabilitation. However, rehabilitation alone cannot constitute an extraordinary and

  compelling reason warranting a sentence reduction. See 28 U.S.C. § 994(t).

         Mr. Taylor also relies on his young age at the time of sentencing, arguing that it combines

  with the other facts to establish extraordinary and compelling reasons for relief. The Court

  disagrees. Unfortunately, many defendants commit serious crimes at young ages and are sentenced

  to lengthy sentences. The fact that Mr. Taylor was relatively young when he was sentenced is not

  an extraordinary and compelling warranting relief under § 3582(c)(1)(A), whether alone or in

  combination with any other factors.

         Because the Court declines to find extraordinary and compelling reasons warranting

  release, it need not determine whether the § 3553(a) factors warrant release.

  IV.    Conclusion

         For the reasons stated above, Mr. Taylor's motion for compassionate release, dkt. [98], is

  denied.

         IT IS SO ORDERED.


         Date:         7/27/2021                          _______________________________
                                                            SARAH EVANS BARKER, JUDGE
                                                  6         United States District Court
                                                            Southern District of Indiana
Case 1:08-cr-00039-SEB-KPF Document 133 Filed 07/27/21 Page 7 of 7 PageID #: 1103




  Distribution:

  All Electronically Registered Counsel




                                          7
